NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KIM PECK,                                       No. 17-35781

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00500-BLW

 v.
                                                MEMORANDUM*
CINCINNATI INSURANCE COMPANY,
an Ohio corporation,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Kim Peck appeals pro se from the district court’s summary judgment in her

diversity action arising out of the denial of insurance claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Glacier Fish Co. v. Pritzker, 832
F.3d 1113, 1120 (9th Cir. 2016). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Peck’s breach of

contract claim because Peck failed to raise a genuine dispute of material fact as to

whether appellee failed to pay Peck any amount owed under Peck’s insurance

policy. See Miller v. Belknap, 266 P.2d 662, 665 (Idaho 1954) (explaining that

plaintiff bears the burden of proving her right to recover by a preponderance of the

evidence).

      We reject as without merit Peck’s contention that the district court was

biased.

      Peck’s motion to transmit exhibits (Docket Entry No. 8) is denied as

unnecessary.

      Appellee’s motion to strike (Docket Entry No. 34) is denied.

      AFFIRMED.




                                          2                                   17-35781